ON MOTION
ORDER
The parties jointly move to reactivate appeal no. 2011-1023, to consolidate that appeal with appeal no. 2011-1367, and that 2011-1367 be captioned as a cross-appeal. Travel Sentry, Inc. moves without opposition for an extension of time to file its brief.
Upon consideration thereof,
It Is Ordered That:
(1) The motions are granted. David A. Tropp’s principal brief shall be filed within 40 days from the date of this order. The due date for’ Travel Sentry’s principal and response brief should be calculated from the filing date of Tropp’s principal brief.
(2) The revised official caption is reflected above.